Case 3:17-cv-00376-MAB Document 109 Filed 12/10/20 Page 1 of 3 Page ID #942




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONALD WILLIAMS,                              )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 3:17-CV-00376-MAB
                                               )
 STEVE DUNCAN, ET AL.,                         )
                                               )
                       Defendants.             )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Presently before the Court is Plaintiff’s Motion for Reconsideration, filed on

November 18, 2020 (Doc. 108). For the reasons set forth below, the motion is GRANTED

in part and DENIED in part.

       Plaintiff filed a motion requesting the Court to reconsider its September 25, 2020

Order denying Plaintiff a full record of every filed document in this case and transcripts

of all proceedings at the government’s expense. Plaintiff argues that because he

proceeded in forma pauperis (“IFP”) in this case and is continuing to proceed IFP on

appeal, he qualifies for copies of every document and transcript free of charge.

       Plaintiff is partially correct that for persons permitted to appeal IFP, fees for

transcripts should be paid by the United States so long as the judge “certifies the appeal

is not frivolous” and the transcript is needed for the appeal. See 28 U.S.C. §753(f). The

Court previously certified that there are non-frivolous issues on appeal (Doc. 100).

Plaintiff identified in his notice of appeal (Doc. 94) that he is appealing the Court’s Order

                                         Page 1 of 3
Case 3:17-cv-00376-MAB Document 109 Filed 12/10/20 Page 2 of 3 Page ID #943




on the motion for summary judgment. There are no transcripts related to the motion for

summary judgment as the Court made its determination on the parties’ briefing and did

not conduct a separate hearing.

       In both his first motion and the motion for reconsideration, Plaintiff does not

identify specific transcripts or documents he needs that relate to his appeal; rather, he

asks for the entire record (Docs. 106, 108). In his motion for reconsideration, Plaintiff

includes a copy of the transcript order form requesting copies of the hearing on the

motion to withdraw counsel (Doc. 75) and the Pavey hearing (Doc. 49), which gives the

Court a little more direction; however, Plaintiff fails to demonstrate how these documents

are necessary for his appeal. The Pavey hearing was held to determine whether Plaintiff

exhausted administrative remedies before filing his lawsuit, which is a separate issue

from the claims in Plaintiff’s appeal of the Court’s Order on Defendants’ motions for

summary judgment. Additionally, Plaintiff does not explain or detail for the Court why

the Pavey hearing transcript is related to his current appeal. As for the motion to

withdraw counsel, there is no transcript or minutes beyond the text entry on the docket,

so the Court cannot provide additional transcripts for this hearing to Plaintiff (Doc. 75).

Plaintiff also does not describe how this transcript is related to his current appeal.

       Plaintiff is reminded that the Court already provided free copies of each document

to him throughout the course of this case. Even so, to help Plaintiff on appeal, the

documents related to the motion for summary judgment shall be prepared and provided

to Plaintiff at the expense of the United States. These documents include the following:

Defendant Duncan’s motion and supporting memorandum for summary judgment
                                         Page 2 of 3
Case 3:17-cv-00376-MAB Document 109 Filed 12/10/20 Page 3 of 3 Page ID #944




(Docs. 64, 65); Defendant Coe’s motion and supporting memorandum for summary

judgment (Docs. 66, 70); Plaintiff’s response (Doc. 77); Defendant Coe’s response (Doc.

78); Plaintiff’s additional responses (Docs. 81, 82); and the Court’s Order granting the

motions for summary judgment (Doc. 92). The undersigned will not provide free copies

of all motions and orders at this time, however, as there are approximately 100 docket

entries in this action. The Clerk of Court shall send Plaintiff a copy of the public docket

sheet in this action once again as a courtesy, and the Court will consider providing copies

of a more limited number of documents if Plaintiff demonstrates that they are necessary

for his appeal.

       For the aforementioned reasons, Plaintiff’s motion is granted in part and denied

in part. The denial is without prejudice and Plaintiff can refile his motion with an

explanation as to why certain hearing transcripts are necessary for his appeal.



       IT IS SO ORDERED.

       DATED: December 10, 2020
                                                 s/ Mark A. Beatty
                                                 MARK A. BEATTY
                                                 United States Magistrate Judge




                                        Page 3 of 3
